Citation Nr: 0622307	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
December 1987. He also has served as a member of the Army 
National Guard of Arkansas.
 
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of August 2000 and January 2001 
rating decisions.  In this appeal, the RO initially 
adjudicated the left knee claim as a petition to reopen (see 
August 11, 2000 rating decision).  However, the RO, without 
explanation, later characterized the issue as a de novo claim 
for secondary service connection (see, e.g., January 11, 
2001, rating decision).  The veteran filed a notice of 
disagreement (NOD) in January 2001, and the RO issued a 
statement of the case (SOC) in April 2001.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2001.

In May 2002, the Board remanded this matter to the RO for 
additional development-specifically, to schedule the veteran 
for a videoconference hearing before a Veterans Law Judge.  
The veteran failed to report for his scheduled hearing.

In August 2003, the Board reopened the claim for secondary 
service connection for a left knee disability, but remanded 
to the RO the claim for secondary service connection, on the 
merits, for additional action.  Following completion of the 
development requested, the RO continued its denial of the 
veteran's claim (as reflected in the February 2005 
supplemental SOC (SSOC). [Parenthetically, the Board notes 
that, in the February 2005 SSOC, the RO continued to 
characterize the claim for secondary service connection for 
left knee disability as a petition to reopen; however, the 
"Reasons and Bases" portion of the SSOC clearly reflects that 
the RO properly adjudicated the veteran's claim on the 
merits.]

In a June 2005 decision, the Board denied service connection 
for a left knee disability, claimed as secondary to service-
connected right knee disability.  The appellant filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2006 Order, the Court granted 
a joint motion to partially vacate and remand (filed by 
representatives for both parties), and returned the case to 
the Board for compliance with the instructions in the joint 
motion.

For the reasons expressed below, the matter remanded by the 
Court is, in turn, being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that claims 
file suggests that the RO has not completed the actions that 
the Board previously requested in the June 2005 remand that 
are pertinent to the veteran's claim for an increased 
(compensable) rating for right knee disability.  Once the RO 
completes this actions, and returns this matter to the Board, 
the Board will render its decision on the remaining matter on 
appeal.


REMAND

In accordance with the joint motion, further RO action on the 
claim for service connection for a left knee disability, 
claimed as secondary to service-connected right knee 
disability, is warranted.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2005). Section 3.310(a) also has been 
interpreted to permit service connection for the degree of 
additional impairment resulting from aggravation of a 
nonservice- connected condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the joint motion, the parties noted that the appellant had 
been diagnosed with left knee disabilities consisting of 
chondromalacia of the left patella and degenerative arthritis 
of the left knee.  The parties indicated that, in denying the 
claim, the Board interpreted a February 2005 VA opinion that 
found no relation between chondromalacia of the left knee and 
the veteran's service-connected right knee disability to also 
conclude that there was no relationship between degenerative 
arthritis of the left knee and the right knee disability.  
Thus, the parties pointed out that this opinion was limited 
in scope, in that it did not provide an opinion as to the 
etiological relationship between degenerative arthritis of 
the veteran's left knee and his service-connected right knee 
disability.  Therefore, the opinion provided an  inadequate 
basis for denial of the claim.   

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA orthopedic 
examination, by a physician, to obtain full medical findings 
needed to resolve the claim on appeal.  The appellant is 
hereby advised that failure to report to the scheduled 
examination, without good cause, will result in denial of the 
reopened claim.  See 38 C.F.R. § 3.655(b) (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

Prior to arranging for the appellant to undergo further 
examiner, the RO should give him another opportunity to 
submit information and/or evidence pertinent to the claim 
under appeal. The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim prior to the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a left 
knee disability, as secondary to a 
service-connected right knee disability 
that is not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his  
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, , or the time period for the 
veteran's response has expired,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current disability involving the 
veteran's left knee, to include 
degenerative arthritis, as was previously 
diagnosed by x-ray in October 2004.  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability (a) was caused, or (b) is 
aggravated by the veteran's service-
connected right knee disability.  If 
aggravation of a nonservice-connected 
left knee disability by service-connected 
right knee disability is found, the 
examiner should attempt to quantify the 
additional degree of disability resulting 
from the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
secondary service connection for left 
knee disability.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

